Case 1:20-cv-03280-TWP-DML Document 20 Filed 02/18/21 Page 1 of 5 PageID #: 42




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

HEATH NEWCOMB,                                         )
ALLEN ASHER-BUTLER,                                    )
BRAXTON BLACK,                                         )
DYLAN ROQUILLO,                                        )
JACOB GROSSOM,                                         )
JONATHAN JOHNS,                                        )
JEFFEREY SWEET,                                        )
DONALD BOATMAN,                                        )
                                                       )
                                 Plaintiffs,           )
                                                       )
                            v.                         )       No. 1:20-cv-03280-TWP-DML
                                                       )
DECATUR COUNTY DETENTION CENTER,                       )
                                                       )
                                 Defendant.            )


   ORDER DISMISSING CERTAIN PLAINTIFFS, DISMISSING COMPLAINT FOR
     LACK OF JURISDICTION, AND DIRECTING FURTHER PROCEEDINGS

                                                  I.

       The Order of January 7, 2021, gave each plaintiff a period of time to pay the $402.00 filing

fee for this action or demonstrate that he lacks the financial ability to do so; or in the alternative,

to file a notice voluntarily dismissing his claims. Only two plaintiffs responded. Those plaintiffs,

Jonathan Johns and Dylan James Rogillio, each filed a motion for leave to proceed in forma

pauperis. Accordingly, this civil action shall proceed as to only these two plaintiffs. All other

plaintiffs are dismissed without prejudice, such that they may raise their claims in a new civil

action if they so choose.

       The clerk is directed to terminate Heath Newcomb, Allen Asher-Butler, Braxton Black,

Jacob Grossom, Jefferey Sweet, and Donald Boatman as plaintiffs on the docket.
Case 1:20-cv-03280-TWP-DML Document 20 Filed 02/18/21 Page 2 of 5 PageID #: 43




                                                 II.

       The complaint alleges that the Decatur County Detention Center is liable for negligence.

Specifically, on November 30, 2020, an inmate who was positive for COVID-19 was placed in the

same unit as the plaintiffs. The complaint asserts that this placement was the result of medical staff

not being able to log into a computer system to confirm whether the inmate had a negative test

result. In response, the Jail Commander allegedly stated that a mistake had been made and that the

results should have been viewed prior to placing the inmate in the unit. There is no allegation that

suggests either plaintiff was infected with COVID-19 because of the alleged misconduct. They

seek $300,000.00 for their mental anguish.

       "Courts . . . have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party." Arbaugh v. Y&H Corp.,

546 U.S. 500, 514 (2006). "When a federal court concludes that it lacks subject-matter jurisdiction,

the court must dismiss the complaint in its entirety." Id. at 514.

       The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28

U.S.C. §§ 1331 and 1332. Section 1331 provides for "[f]ederal-question" jurisdiction, § 1332 for

"[d]iversity of citizenship" jurisdiction. A plaintiff properly invokes § 1331 jurisdiction when she

pleads a colorable claim "arising under" the Constitution or laws of the United States. See Bell v.

Hood, 327 U.S. 678, 681–685 (1946). He invokes § 1332 jurisdiction when he presents a claim

between parties of diverse citizenship that exceeds the required jurisdictional amount of $75,000.

See § 1332(a). Further, the Court of Appeals has repeatedly held that "the party invoking federal

jurisdiction bears the burden of demonstrating its existence." See Hart v. FedEx Ground Pkg. Sys.

Inc., 457 F.3d 675, 679 (7th Cir. 2006).
Case 1:20-cv-03280-TWP-DML Document 20 Filed 02/18/21 Page 3 of 5 PageID #: 44




        Here, there is no allegation of conduct which could support the existence of federal

question jurisdiction. See Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 298 (7th Cir. 2003)

(explaining federal courts may exercise federal-question jurisdiction when a plaintiff's right to

relief is created by or depends on a federal statute or constitutional provision). In particular,

negligence is not sufficient to support a claim brought pursuant to 42 U.S.C. § 1983. See Huber v.

Anderson, 909 F.3d 201, 208 (7th Cir. 2018).

        Similarly, diversity jurisdiction is not available under the circumstances alleged. There is

no allegation of diversity of citizenship in the complaint. See Denlinger v. Brennan, 87 F.3d 214,

217 (7th Cir. 1996) (holding that failure to include allegations of citizenship requires dismissal of

complaint based on diversity jurisdiction). A district court cannot exercise diversity jurisdiction if

the plaintiff shares the same state citizenship as any one of the defendants. See also Hart v. FedEx

Ground Package Sys. Inc., 457 F.3d 675, 676 (7th Cir. 2006). In this case, the Decatur County

Detention Center and the plaintiffs both appear to be citizens of Indiana.

        When it is determined that a court lacks jurisdiction, its only course of action is to announce

that fact and dismiss the case. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94

(1998) ("'Jurisdiction is power to declare the law, and when it ceases to exist, the only function

remaining to the court is that of announcing the fact and dismissing the cause.'")(quoting Ex parte

McCardle, 7 Wall, 506, 514, 19 L.Ed. 264 (1868)). That is the case here. The complaint fails to

contain a legally viable claim over which this Court could exercise subject matter jurisdiction and

this action is dismissed for lack of jurisdiction.

                                                     III.

        The plaintiffs shall have through March 17, 2021, in which to show cause why judgment

consistent with this Order should not Enter. Jennings v. City of Indianapolis, 637 F. App'x 954,
Case 1:20-cv-03280-TWP-DML Document 20 Filed 02/18/21 Page 4 of 5 PageID #: 45




954–955 (7th Cir. 2016) ("In keeping with this court's advice in cases such as Luevano . . . , the

court gave Jennings 14 days in which to show cause why the case should not be dismissed on that

basis.").

        IT IS SO ORDERED.


       Date:    2/18/2021




Distribution:

HEATH NEWCOMB
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240

ALLEN ASHER-BUTLER
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240

BRAXTON BLACK
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240

DYLAN ROQUILLO
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240

JACOB GROSSOM
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240

JONATHAN JOHNS
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240
Case 1:20-cv-03280-TWP-DML Document 20 Filed 02/18/21 Page 5 of 5 PageID #: 46




JEFFEREY SWEET
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240

DONALD BOATMAN
DECATUR COUNTY DETENTION CENTER
601 S. Ireland St.
Greensburg, IN 47240
